Case 2:19-cv-08741-MCS-GJS Document 98 Filed 04/12/21 Page 1 of 1 Page ID #:535



 1
 2                                                                    JS-6
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10   BRIAN WHITAKER,                           Case No. 2:19-cv-08741-MCS-GJS
11
                         Plaintiff,            JUDGMENT
12
13                v.
14
     DOLLAR HITS TEMPLE INC. et al.,
15
                         Defendants.
16
17
18         It is hereby ordered, adjudged and decreed that Plaintiff Brian Whitaker take
19   nothing in the above-captioned action, and that judgment shall be entered in favor of
20   Defendant Dollar Hits Temple Inc. and against Plaintiff. The Clerk is ordered to enter
21   this Judgment forthwith and without further notice.
22
23   Dated: April 12, 2021                 ________________________________
24                                         MARK C. SCARSI
                                           UNITED STATES DISTRICT JUDGE
25
26
27
28
                                               1
